Citation Nr: 0832634	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  06-13 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen the claim for service connection for degenerative 
joint disease (DJD) of the knees and legs (claimed as knee 
and leg disorder). 

2. Entitlement to service connection for DJD of the right and 
left hand (claimed as a right and left hand disorder). 

3. Entitlement to service connection for DJD of the back 
(claimed as a back disorder).

4. Entitlement to service connection for DJD of the right 
shoulder (claimed as a right shoulder disorder). 

5. Entitlement to service connection for cold injury of both 
feet. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to 
February 1968. This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from May 2005 and 
September 2006 rating decisions of the Huntington, West 
Virginia, Department of Veterans Affairs (VA) Regional Office 
(RO). 

In a VA Form 9, received by VA in January 2008, the veteran 
states that he desires to continue his appeal for hearing 
loss.  The RO denied service connection for bilateral hearing 
loss, tinnitus, and frostbite of the feet in a May 2005 
rating decision. The veteran was notified of the denials by 
letter of that same month. The veteran filed a notice of 
disagreement (NOD) to the issues of tinnitus and frostbite of 
the feet, but not for hearing loss. The Board recognizes the 
January 2008 statement as an attempt to reopen the claim for 
service connection for bilateral hearing loss. This issue is 
not inextricably intertwined with the issues on appeal. See 
Harris v. Derwisnki, 1 Vet. App. 180 (1991). Therefore, this 
issue is referred to the RO for appropriate action. 

The issue of whether new and material evidence has been 
submitted to reopen the claim for service connection for DJD 
of the knees and legs being REMANDED is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDINGS OF FACT

1. There is no competent medical evidence of DJD of the right 
and left hand, back, or right shoulder in service, within one 
year of service discharge, for many years thereafter or 
related to a service-connected disability. 

2. There is no competent medical evidence of frostbite of the 
feet in service or related to an incident in service. 

3. The veteran's peripheral neuropathy of the feet is the 
result of his nonservice-connected diabetes mellitus. 


CONCLUSIONS OF LAW

1. DJD of hands, back, and right shoulder (claimed as right 
and left hand disorder, back disorder, and right shoulder 
disorder) was not incurred in or aggravated by active 
service, nor may DJD be so presumed. 38 U.S.CA. §§ 1101, 
1110, 1111, 1112, 1113, 1137(West 2002); 38 C.F.R. §§3.303, 
3.307, 3.309 (2007).

2. DJD of hands, back, and right shoulder (claimed as right 
and left hand disorder, back disorder, and right shoulder 
disorder) is not secondary to a service-connected disability. 
38 C.F.R. § 3.310(a) (2007). 

3. Cold injury of both feet was not incurred in or aggravated 
by service, nor may peripheral neuropathy of the feet be so 
presumed. 38 U.S.CA. §§ 1101, 1110, 1111, 1112, 1113, 
1137(West 2002); 38 C.F.R. §§3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claims. This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting. Proper 
notice must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claims; (2) that the VA will seek to provide; and (3) 
that the veteran is expected to provide. See 38 C.F.R. 
§ 3.159 (2007). These notice requirements apply to all five 
elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and the 
effective date of the disability. See Dingess v. Nicholson, 
19 Vet. App. 473 (2006). 

Effective May 30, 2008, VA amended its regulation governing 
VA's duty to provide a veteran with notice of the information 
and evidence necessary to substantiate a claim. The purpose 
of these changes is to clarify when VA has no duty to notify 
a veteran of how to substantiate a claim for benefits, to 
make the regulation comply with statutory changes, and to 
streamline the development of claims. The amendments apply to 
all applications for benefits pending before VA on, or filed 
after May 30, 2008, which includes these claims. Notably, the 
final rule removes the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which previously stated that VA will request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. 

The final rule also removes the fourth sentence of 38 C.F.R. 
§ 3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the veteran within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that application. 
The revised sentence reflects that the information and 
evidence that the veteran is informed that he or she is to 
provide, must be provided within one year of the date of the 
notice. Finally, under 38 C.F.R. § 3.159(b)(3), no duty to 
provide section 38 U.S.C.A. § 5103(a) notice arises upon 
receipt of a Notice of Disagreement (NOD) or when, as a 
matter of law, entitlement to the benefit claimed cannot be 
established. VA may continue to have an obligation to provide 
adequate section 38 U.S.C.A. § 5103(a) notice despite receipt 
of an NOD if the claim was denied and compliant notice was 
not previously provided. See Mayfield v. Nicholson, 444 F.3d 
at 1333-34 (Fed. Cir. 2006).  In this case, the required VCAA 
notification was provided in letters issued in October 2004 
and May 2006. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that VA must also provide notification that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
The veteran received notice consistent with Dingess in 
May 2006. However, since the preponderance of the evidence is 
against the claims for service connection, any appropriate 
disability rating and effective date to be assigned as to 
these claims is moot. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claims. The 
record includes service medical evidence, affidavits from 
family, friends, and a service comrade related to the 
veteran's claimed frostbite condition, private treatment 
records, Social Security medical evidence, VA treatment 
records, a VA medical opinion regarding the etiology of the 
veteran's claimed frostbite condition, and medical treatises. 
The veteran was also given the opportunity to submit any 
additional records that he may have. There are no known 
additional records or information to obtain. 

A hearing was offered, the veteran declined, later asked for 
a Travel Board hearing, but as of an August 2008 statement, 
withdrew his Travel Board hearing request. The Board 
therefore finds that the record as it stands includes 
sufficient competent evidence to decide the claims. See 38 
C.F.R. § 3.159(c)(4). Under these circumstances, the Board 
finds no further action is necessary to assist the veteran 
with his claims.


Service Connection 

The veteran claims that service connection is warranted for 
DJD of the right and left hand, back, and right shoulder due 
to service incurrence. He also stated in the alternative, 
that they are related to a cold injury that he sustained in 
service. He also claims that he sustained cold injury of the 
feet when he was stationed in Germany and he was subjected to 
the cold, causing damage to his feet. 

Having carefully considered the claims in light of the record 
and the applicable law, the Board is of the opinion that 
service connection is not warranted for DJD of the right and 
left hand, back, right shoulder and cold injury of both feet. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service. 38 U.S.C.A. §§ 1110, 1131. Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d). 

Certain diseases, including arthritis and peripheral 
neuropathy, may be presumed incurred in service if shown to 
have manifested to a compensable degree within one year after 
the date of separation from service. See 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury. That regulation permits 
service connection not only for disability caused by service- 
connected disability, but for the degree of disability 
resulting from aggravation to a nonservice-connected 
disability by a service-connected disability. See 38 C.F.R. § 
3.310 (2006). See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

The Allen Court held that the term "disability" as used in 
38 U.S.C.A. § 1110 should refer to "any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition." Allen at 448. 

VA amended 38 C.F.R. § 3.310, to conform the regulation to 
Allen v. Brown.
Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury." 
The current paragraph (b) of 38 C.F.R. § 3.310 was 
redesignated as paragraph (c), and a new paragraph (b) was 
added:

(b) Aggravation of nonservice-connected 
disabilities. Any increase in severity of 
a nonservice-connected disease or injury 
that is proximately due to or the result 
of a service-connected disease or injury, 
and not due to the natural progress of 
the nonservice-connected disease, will be 
service connected. However, VA will not 
concede that a nonservice-connected 
disease or injury was aggravated by a 
service-connected disease or injury 
unless the baseline level of severity of 
the nonservice- connected disease or 
injury is established by medical evidence 
created before the onset of aggravation 
or by the earliest medical evidence 
created at any time between the onset of 
aggravation and the receipt of medical 
evidence establishing the current level 
of severity of the nonservice-connected 
disease or injury. The rating activity 
will determine the baseline and current 
levels of severity under the Schedule for 
Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by 
deducting the baseline level of severity, 
as well as any increase in severity due 
to the natural progress of the disease, 
from the current level. 

38 C.F.R. § 3.310(b).

Service medical records are devoid of findings, treatment, or 
diagnosis of DJD of the right or left hand, back, or right 
shoulder or frostbite of the feet. On an October 1967 Report 
of Medical History in connection with his separation from 
service, the veteran answered "yes" when asked have you 
ever had or have you now arthritis or rheumatism or foot 
trouble. The physician's summary did not make any findings as 
to arthritis, rheumatism, or foot trouble. Separation 
examination in October 1967 evaluated the spine, lower 
extremities, upper extremities, and feet as clinically 
normal. 

After service, there is no evidence of any treatment for DJD 
or peripheral neuropathy within one year of service 
discharge. 

The first medical evidence of record of any joint discomfort 
after service was reported in July 1992, many years after 
service discharge. The veteran submitted a partial medical 
report which indicated, in pertinent part, that the veteran 
was seen by D.D., MD. Dr. D.D. stated that the veteran had a 
life long history of polyarthralgia. The veteran gave a 
history at that time of working for a company for 10 years 
performing repetitive work and he then began to have right 
shoulder discomfort and carpal tunnel syndrome. He related at 
that time that he had worsening arthralgia over the past five 
years. Dr. D.D. made no comments about service or any 
relationship between his joint pain complaints and his 
service. 

In December 2002, a medical examination in connection with a 
Social Security Disability claim was performed and a 
diagnosis of degenerative arthritis of both hands was made. 
During that determination, the veteran gave a history of 
degenerative disc disease (DDD) in 1987 and continued 
complaints of stiffness in his joints to include his hands 
and shoulders. 

In September 2004, a statement was received by VA from a 
comrade of the veteran's who served in the Army with him in 
1966 and 1967. He stated that at that time, he and the 
veteran served in Germany, the temperature plummeted to 30 
degrees below zero, they had no shelter after duty other than 
a tent, and that the veteran and others sustained frostbite 
of the feet at that time. This comrade submitted another 
statement on behalf o the veteran's claim in December 2007. 
He indicated that the severe cold storm occurred from 
January 5 to January 11, 1967, when the veteran acquired 
severe frostbite. 

In support of his claim, the veteran submitted a temperature 
chart for West Germany in the winter, medical articles and 
treatises regarding frostbite and arthritis, and an article 
from the January 6, 1967 Stars and Stripes which indicated 
that a heavy snow blanketed border units, and that a U.S. 
camp near the Czech border was blanketed by 46 inches of 
snow. 

From 2004 to 2007, VA outpatient treatment records showed 
treatment received by the veteran for arthritis of various 
joints to include his right shoulder, back, and hands, 
claimed frostbite, and peripheral neuropathy. In connection 
with his VA treatment, in January 2007, he was seen by a 
private neurologist who reported low back pain that the 
veteran attributed to arthritis, numbness of the legs from 
the knees to the feet, tingling and burning of the feet, and 
diabetes mellitus diagnosed in 2003. In February 2007, an EMG 
and nerve conduction study raised the possibility of L5-S1 
radiculopathy. None of these findings were related to service 
or to a service-connected disability. 

In January 2007, the veteran underwent a VA examination. The 
veteran reported cold injury to both feet while serving in 
the military in Germany. He related that the only treatment 
he received was from a field medic. He complained that as he 
got older, the pain in his feet worsened. He stated that 
"many" of his fellow soldiers also sustained cold injuries, 
socks frozen, blue frozen toes cut open by medics and did not 
bleed, and he was returned to duty days later. It was noted 
by the examiner that he was currently on medication, and 
receiving VA issued shoes and socks for diabetes mellitus. He 
had no history of hospitalization or surgery, trauma, or 
neoplasm. He related temperatures of 20 below zero at the 
time of his cold injury, the weather was wet, the exposure to 
cold was for weeks, and he was subjected to freezing rain. He 
stated that his feet and toes were the parts of the body 
affected. There was no history of amputations related to cold 
injury or tissue loss. He sated when he had an attack, his 
feet turned white, blue, red, had pain, paresthesias, and 
numbness. These attacks lasted over 60 minutes and occurred 
during exposure to the cold. He also related sensitivity to 
the cold, severe tingling, and fungal infections. He related 
no history of abnormal color, or breakdown or ulceration. 
Physical examination revealed the veteran's temperature of 
97.3, normal gait, and normal posture. His skin color of the 
toes was normal, the skin temperature and hair growth were 
normal. Muscle function was 5/5. Peripheral pedal pulses were 
normal. X-rays of the feet showed no evidence of frostbite. 
The diagnoses were onychomycosis of great toes, bilateral 
mild peripheral neuropathy of both feet, minimal degenerative 
arthritis of both great toe joints, and early hallux valgus 
of the right great toe. The examiner opined that the 
veteran's complaints of cold injury were less likely as not 
caused by service. It was more likely than not that the 
veteran's peripheral neuropathy was caused by his nonservice-
connected diabetes mellitus. His EMG revealed mild bilateral 
peripheral neuropathy, his x-rays were negative for frostbite 
injury, circulation was good, color was normal, and hair 
growth was normal. The examiner stated that the condition of 
his toes as described by the veteran at the time of his 
initial injury were inconsistent with his current physical 
presentation. The examiner also stated that the veteran did 
not have evidence of treatment or complaints of foot problems 
since the time of the initial injury except in the past few 
years after developing diabetes mellitus. 

As for the claims for service connection for DJD of the right 
and left hands, back, and right shoulder and frostbite of the 
feet, the medical evidence of record first shows evidence of 
these conditions in 1992, when the veteran gave a life long 
history of polyarthralgia. In service, there were no 
findings, treatment, or diagnosis of these claimed 
conditions. Although the veteran reported that he had 
arthritis, rheumatism, and foot trouble, no documentation was 
made in the medical evidence of these conditions on service 
discharge examination. In fact, all of the areas of claimed 
disorders were clinically diagnosed as normal on service 
discharge. None of the medical evidence of record that shows 
that the veteran presently has these disorders, links these 
disorders to service, within a year of service discharge, an 
incident in service, or a service-connected disability. The 
only indication that the veteran's claimed DJD of the right 
and left hands, back, and right shoulder and frostbite of 
both feet was incurred in service is the veteran's statement 
of such and as to his frostbite, those of his spouse, friends 
and service comrade. Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness. Falzone v. Brown, 8 Vet. App. 398 
(1995). His service comrade can provide competent evidence of 
cold exposure, the veteran's complaints, and the conditions 
during which they served. As a layperson, however, neither he 
nor the veteran, nor the veteran's spouse or friends are 
competent to provide an opinion requiring medical knowledge, 
such as a diagnosis, or an opinion relating to medical 
causation and etiology that requires a clinical examination 
by a medical professional. Espiritu v. Derwinski, 2 Vet. App. 
492 (1992). 

Accordingly, the veteran's own opinion and his theories, and 
those of his comrade and friends, do not constitute competent 
medical evidence in support of his claims and thus carry no 
probative weight on the critical question in this matter of 
causation. 

As such, service connection for DJD of the right and left 
hands, back, and right shoulder, on a direct basis, or 
presumed to have been incurred within one year of service 
discharge, is not warranted. 

As for his claim for service connection for frostbite of the 
feet, as previously stated, neither the veteran nor his 
service buddy can assert to any more than lay observation. 
The veteran has also submitted evidence of the temperature he 
was exposed to at that time, and medical articles and 
treatises that give limited insight into frostbite and cold 
injury. However, those forms of evidence can not be directly 
attributable to what occurred to the veteran and whether he 
sustained injury at that time. Of most import is the medical 
evidence, rendered in the form of a medical opinion, when 
considering all of the evidence of record. In this regard, 
the veteran underwent a VA examination in January 2007, and 
the examiner rendered an opinion based upon his review of the 
evidence of record, coupled with his medical expertise. The 
VA examiner stated that it was least likely as not that the 
veteran had cold injury which was the result of service and 
more likely than not that his foot condition, that the 
examiner attributed to peripheral neuropathy, was a result of 
the veteran's diabetes mellitus, for which he is not service-
connected. The examine gave a rationale for his medical 
opinion, indicating that there was no x-ray evidence of 
frostbite, the evidence showing peripheral neuropathy by EMG, 
and that that the veteran had good circulation, his foot 
color was good, and the hair growth was normal, not 
prominently evidenced in case of cold injury. As related by 
the examiner, the conditions of his toes at the time of his 
initial injury were inconsistent with his current physical 
presentation.  

Based on those findings and the medical opinion with 
rationale, service connection for cold injury of both feet is 
not warranted.

Finally, as to the veteran's claim that in the alternative, 
service connection for DJD of the right and left hands, back, 
and right shoulder is warranted secondary to cold residuals, 
this claim, too, must fail. There is no medical or other 
evidence of record that the veteran has attributed frostbite 
to any other area except his feet, for which he is not 
service-connected. There is no medical or other evidence of 
record that shows the veteran has frostbite of any part of 
the body related to service. As such, since service 
connection is not established for cold residuals, as a matter 
of law, service connection can not be granted on a secondary 
basis for any disability. There is no statutory or regulatory 
basis upon which to grant secondary service connection for 
this veteran based on a service-connected disability. In 
cases such as this, where the law is dispositive, the claim 
should be denied because of the absence of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426 (1994). 

Based on the foregoing, service connection is not warranted 
for DJD of the right and left hands, back, right shoulder, or 
cold injury of both feet, on a direct basis, presumptive 
basis, or as secondary to a service-connected disability. 


ORDER

Service connection for DJD of the right and left hands, back, 
and right shoulder is denied.

Service connection for cold injury of the feet is denied. 




REMAND

The veteran asserts that he has presented new and material 
evidence sufficient to reopen the claim for DJD of the knees 
and legs (claimed as knee and leg disorder). He maintains 
that he warrants service connection for these conditions 
based on service incurrence. 

The Board presently undertakes no review of the RO's 
determination that new and material evidence had not been 
submitted that is sufficient to reopen the claims. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that VCAA requires, in the context of a 
claim to reopen on the basis of new and material evidence, 
that VA examine the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
the type of evidence and information that would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial. Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied. Failure to provide this notice is generally 
prejudicial. Kent v. Nicholson, 20 Vet. App. 1 (2006).

In this case, the veteran was informed in a VCAA letter that 
the basis on which the prior claims for service connection 
for DJD of the knees and legs were denied was because of the 
veteran's failure to show that he had a leg or knee 
disability incurred in or aggravated by service. However, the 
prior Board denial in December in 1987 was based on a 
disorder preexisting service and no increase in the 
underlying pathology of the disorder during service. The 
veteran was not provided this information in the VCAA letter. 
He should be provided adequate notice in line with the 
decision in Kent prior to final adjudication of the claim. 



Based on the foregoing, this case is REMANDED for the 
following:

1. The RO/AMC will insure that it has 
complied with the ruling in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), with 
regard to advising the claimant of what 
evidence would substantiate his 
application to reopen his claim.

2. If deemed appropriate under the law by 
the RO/AMC, any appropriate medical 
development should be conducted. 
Thereafter, the RO/AMC will readjudicate 
the issues of whether new and material 
evidence has been submitted to reopen the 
claim for service connection for a 
bilateral knee and leg disorder on 
appeal. If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, he should be provided with 
an appropriate Supplemental Statement of 
the Case, which sets forth the applicable 
legal criteria pertinent to this appeal, 
to include the laws and regulations on 
service connection. They should be given 
an opportunity to respond. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The RO and the 
veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts. It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary. Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance. Stegall v. West, 11 
Vet. App. 268, 271 (1998).

While no action is required of the veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


